DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electronic Apparatus and Controlling Method for Performing Memory Swapping Optimization to Minimize Resource Usage.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-9, 11-14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5, 8-9, 11-14, and 17-18 recite the limitation "an attribute of the page" repeatedly throughout the claims.  As independent claims 1 and 10 introduce “an attribute of the page” it is unclear 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0079876 A1) in view of Applicant Admitted Prior Art (AAPA hereinafter from the Background portion of Applicant’s disclosure).
Regarding Claims 1, 10, and 19, Kim teaches:	
An electronic apparatus, comprising: 	
a memory configured to store computer executable instructions; and a processor configured to, by executing the computer executable instructions, 	 - [Kim Fig. 7, [0138], and [0140]-[0141] demonstrates a swap controller that executes the swap functions.  See also [0126]-[0128].] 
[…]
swap-out page data stored in the first area to a second area of the memory, wherein the processor is further configured to swap out the page data partially or entirely based on an attribute of the page data. - [Kim Fig. 7-10, [0177]-[0178] teaches that when a swap-out occurs, the system determines if the page data to be swapped out may be deduplicated.  Thus page data that cannot be deduplicated is considered fully swapped and page data that can be deduplicated is considered to be partially swapped. See also Fig. 13 and corresponding paragraphs.]
Kim discloses a swap function that discriminates between partial and full swapping of the data based upon an attribute of the page data; but does disclose that page swapping may be initiated “based on a request for executing a program being received and an available capacity of a first area of the memory to be allocated to the program being insufficient,”.  However, AAPA page 2 para. 3-4 (also numbered as [0007]-[0008] in the PG-Pub of the application) teaches the use of Zram and Zswap management functions that initiate swapping of pages in memory spaces in response to insufficient kernel memory space.	
Both Kim and the AAPA represent works within the field of memory management, specifically page swapping.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kim in view of the AAPA as it represents a combination of known prior art elements according to known methods (the page swapping methods of Kim being utilized for the memory space capacity management of the AAPA) to yield the predictable results of providing Kim's enhanced page swapping techniques to the conventional problem of insufficient capacity in smaller, high-speed memory tiers.	
	Claim 10 presents the same combination of limitations as the electronic apparatus of claim 1, only as a method.  As such, claim 10 is rejected in the same manner as claim 1 above. 
Claim 19 presents the same combination of limitations as the electronic apparatus of claim 1, only as a non-transitory computer readable recording medium.  As such, claim 19 is rejected in the same manner as claim 1 above.
 
	
	
Regarding Claims 2 and 11, Kim further teaches:	
The electronic apparatus as claimed in claim 1, wherein the processor is further configured to identify an attribute of the page data based on an address on a first area in which the page data is stored.	 - [Kim Fig. 8, 9, [0013]-[0014], [0154]-[0156], and [0168]-[0169] teaches that the storage mapping table entry is identified based on swap offset (address on a first area), hash value, length, and reference count.]
		
Regarding Claims 3 and 12, Kim further teaches:	
The electronic apparatus as claimed in claim 1, wherein the processor is further configured to: based on a part of the page data being restorable, identify an attribute of the page data as a first attribute, and based on the page data not including restorable data, identify an attribute of the page data as a second attribute, and based on an attribute of the page data being the first attribute, swap out a part of data that remains after restorable data is discarded from the page data, and based on an attribute of the page data being the second attribute, swap out the page data entirely.	 - [Kim Fig. 8, 9, and [0170]-[0178] walks through the process where the hash value entry for each page data is determined, if the page data is a substantial duplicate of an existing entry (i.e. it is restorable), the data is discarded and the reference count is updated.  If, however, the hash value is not a substantial duplicate than the element is sent to the compression engine as is (fully swapped out). See also Fig. 13 and corresponding paragraphs.]
			
Regarding Claims 4 and 13, Kim further teaches:	
The electronic apparatus as claimed in claim 3, wherein the processor is further configured to, based on the partially swapped data being swapped in from the second area to the first area, restore data discarded when the part of data is swapped out. - [Kim Fig. 16 and [0211]-[0215] teaches that when the page data is swapped back in, the deduplicated portions are restored utilizing the mapping data.]
		
Regarding Claims 5 and 14, Kim further teaches:	
 The electronic apparatus as claimed in claim 1, wherein the processor is further configured to identify an attribute of the page data based on pre-generated attribute information with respect to the page data. - [Kim Fig. 8, 9, and [0170]-[0178] where in the case where the hash value of a given page data is a duplicate of an existing entry then the identification is based on pre-generated attribute information.]
		
Regarding Claims 6 and 15, Kim further teaches:	
The electronic apparatus as claimed in claim 5, wherein the processor is further configure to add the attribute information to the page data and store in the first area. - [Kim Fig. 16 and [0211]-[0215] teaches that when the page data is swapped back in, the deduplicated portions are restored (i.e. attribute information is added to the page data and the resulting swapped in page data is stored in the first area).]

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0079876 A1) in view of Applicant Admitted Prior Art (AAPA) as applied to claims 1 and 10 above, and further in view of Bak et al. (US 2015/0242432 A1).
Regarding Claims 7, 8, 16, and 17 Kim and the AAPA teach the limitations of antecedent claims 1 and 10, but does not disclose selection of the compression algorithm, merely that a preset compression scheme is used (see Kim [0018] and [0187]); however, Bak [0053] teaches that particular compression algorithms may be used depending on the the type of data/content, where particular audio and image data may be stored utilizing lossy compression and other data is typically stored using lossless compression.	It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kim in view of AAPA, further in view of Bak as it represents a combination of known prior art elements according to known methods (the swapping and compression system of Kim selecting the preset compression algorithm to use based on the type of data as disclosed by Bak) to yield the predictable results of further improving the efficiency and speed of the storage system by utilizing lossy compression techniques when possible.


Prior Art of Record

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to form PTO-892 (Notice of References Cited) for a list of relevant prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138